ORDER
PER CURIAM.
Yahshee Robinson (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his post-conviction motion without a hearing because he alleged facts claiming ineffectiveness of trial counsel which warranted relief and were not refuted by the record. Specifically, Movant claims his trial counsel was ineffective for failing: (1) to call David Anderson as a witness, and (2) to object to testimony concerning Movant’s uncharged misconduct.
We have reviewed the briefs of the parties and the record on appeal and we find that the motion court did not clearly err in denying Movant post-conviction relief without an evidentiary hearing. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).